—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered April 29, 1993, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant originally pleaded guilty to sexual abuse in the first degree and was sentenced to six months’ jail time and five years’ probation. During his probationary period, defendant was charged with another crime and, upon his failure to appear for arraignment on a violation of probation petition, a warrant was issued for his arrest. Defendant was subsequently arrested in North Carolina and again charged with violating his probation by leaving the jurisdiction of County Court without permission. Upon defendant’s plea of guilty of violating probation, County Court revoked defendant’s probation and sentenced him to a term of imprisonment of lVs to 4 years.
Review of the presentence report reveals that, contrary to defendant’s contention, County Court did have an updated *703report prior to sentencing. Further, given defendant’s admitted violation of probation in absconding from the State, we find no basis to disturb the sentence imposed by County Court.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.